Citation Nr: 0411511	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic lung condition as a residual of pneumonia. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that the veteran's claim for 
service connection for pneumonia remained denied because the 
evidence submitted was not new and material, and, denied 
service connection for degenerative joint disease of the 
lumbar spine.

In regard to the former issue, the Board notes that in the 
June 2003 statement of the case, the RO analyzed whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a chronic lung 
condition as a residual of pneumonia.  The Board finds that 
this characterization more accurately reflects the issue on 
appeal and, therefore, has stated the issue as such on the 
preceding page.  

The Board observes that in his June 2003 substantive appeal, 
the veteran appears to be arguing that his chronic lung 
condition is due to smoking that began during his military 
service.  The issue that has been developed and certified to 
the Board for appeal is whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a chronic lung condition as a residual of 
pneumonia in service.  As such, the issue of entitlement to 
service connection for a chronic lung condition due to 
claimed tobacco use during service is more appropriately 
viewed as a new claim.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 Vet. App. 120, 
123 (quoting Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); (citing McGraw v. Brown, 7 Vet. App. 138, 142 (1994); 
cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996)).  
This issue is not inextricably intertwined with the current 
issue on appeal and is referred to the RO for appropriate 
action. 

On his Request for Information Needed to Reconstruct Medical 
Data and Authorization and Consent to Release Information to 
VA forms, dated in December 2002, the veteran indicated that 
he had been treated for his hearing.  It is unclear if the 
veteran is raising a claim for service connection for a 
hearing disability.  If the veteran desires to pursue a claim 
of entitlement to benefits based on such disability he should 
so inform the RO such that appropriate action may be taken.  
The Board also notes that in his August 2002 claim, the 
veteran completed the portion of the application pertaining 
to pension.  This matter has not been adjudicated by the RO 
and is referred for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  In an unappealed decision dated in June 1946, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of pneumonia. 

3.  Evidence added to the record since the prior final denial 
is cumulative and redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a chronic lung condition as a residual of 
pneumonia.  

4.  There is no competent medical evidence demonstrating that 
degenerative joint disease of the lumbar spine is related to 
an injury during service and such was not manifested within 
one year of service discharge.


CONCLUSIONS OF LAW

1.  The June 1946 RO decision that denied entitlement to 
service connection for residuals of pneumonia is final.  
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 [38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a chronic 
lung condition as a residual of pneumonia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in active service, nor may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  

The Board observes that the veteran filed his claim to reopen 
his claim for service connection for a lung disability and 
for service connection for a back disability in August 2002, 
after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in April 2003, after the 
veteran had been provided notice of the VCAA provisions in 
December 2002, in accordance with Pelegrini, supra.

In December 2002, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records, to include a release 
form for VA to obtain any identified private records.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claim with appropriate evidence.  The RO 
specifically informed the veteran that a recent medical 
report showing findings, diagnosis, and treatment for his 
back and lung disabilities was needed.  The veteran was 
advised to send any medical reports he had in his possession.  
He was also requested to fill out a Request for Information 
Needed to Reconstruct Medical Data form.  The RO indicated 
that it had asked the VA medical facility nearest to the 
veteran to schedule him for a medical examination.  
Additionally, the RO included a list of the types of evidence 
that would be helpful in adjudicating his claim.  In response 
to this letter, the veteran submitted a Request for 
Information Needed to Reconstruct Medical Data form.  As a 
result, additional service medical records were obtained.  
Also, in an Authorization and Consent to Release Information 
to VA form, the veteran indicated that he had received 
treatment at Rockford Memorial Hospital, Rockford Clinic, and 
Rockford VA Care.  

The Board notes that in the April 2003 rating decision, the 
RO decided the veteran's claim for service connection for a 
lung disability as a claim to reopen his claim for service 
connection for pneumonia.  Specifically, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  Prior to this decision, the veteran had 
not been notified of the new and material evidence standard.  
As such, the Board must determine if the veteran will be 
prejudiced by the disposition of this issue herein.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Id.; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Here, the Board finds that any defect with respect to the 
timing of the notification of the new and material evidence 
standard was harmless error.  

In the April 2003 rating decision, the RO specifically 
informed the veteran that his claim for service connection 
for pneumonia had been previously denied in 1945, 1946, and 
1950 because the medical evidence showed that it was an acute 
condition without residual disability.  The appeal periods 
expired and the decisions were final.  As such, new and 
material evidence was required to reopen the issue.  The RO 
then considered the new evidence received and determined that 
it did not demonstrate a relationship between the veteran's 
current condition and his pneumonia in military service, as 
such the RO denied the veteran's claim to reopen his claim 
for service connection for pneumonia.  In the June 2003 
statement of the case, the RO included the full definition of 
new and material evidence at 38 C.F.R. § 3.156(a), as amended 
effective August 29, 2001.  The veteran was advised that 
service connection for a chronic lung disorder, as a residual 
of pneumonia, was denied as the evidence did not show it was 
the result of service and the new evidence received did not 
demonstrate a relationship between his current lung disorder 
and service.  The veteran's lung disorder was not considered 
to be due to pneumonia in service.  Following receipt of the 
statement of the case, the veteran submitted his substantive 
appeal in June 2003, and advanced an alternative theory of 
entitlement to service connection for a chronic lung 
condition as a result of tobacco use in service.  As noted 
above, the claim for service connection for a respiratory 
disorder, as the result of tobacco use in service, is not 
inextricably intertwined with the issue on appeal and has 
been referred to the RO for appropriate action.  The veteran 
did not; however, reference or submit additional medical 
evidence in support of his application to reopen his claim 
for service connection for a respirator disorder due to 
pneumonia in service.  As such, the Board finds that the 
veteran was sufficiently notified of the new and material 
evidence standard as applicable to his claim and was given 
the opportunity to submit information and evidence in support 
of his claim.  As such, he is not prejudiced by the 
adjudication of his claim herein.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Additionally, in regard to both claims, the April 2003 rating 
decision and the June 2003 statement of the case notified the 
veteran of the evidence considered, the legal criteria relied 
on, and the reasons and bases for the denial of his claims.  
In the June 2003 statement of the case, the RO included a 
recitation of the procedural history of the veteran's claims, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, to include the definition of 
new and material evidence under 38 C.F.R. § 3.156(a), and, 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  
Thereafter, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  Based on the above, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The Board notes that 
additional service medical records have been obtained.  
Treatment reports from the Rockford VA Outpatient Clinic from 
November 1999 to December 2002 and from the Madison VA 
Hospital from May 2002, and an April 2003 VA examination are 
associated with the claims file.  The Board observes that the 
Madison VA Hospital is the parent facility of the Rockford VA 
Outpatient Clinic.  On his Authorization and Consent to 
Release Information to VA form, the veteran also indicated 
that he received medical treatment for his back in 1965 at 
Rockford Memorial Hospital and Rockford Clinic.  The 
addresses for these facilities are the same.  The RO 
requested the veteran's medical records from Rockford 
Memorial Hospital in March 2003.  Subsequently, the hospital 
notified the RO that it had no evidence of having treated the 
veteran on the date of service requested.  The veteran has 
not identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the veteran was afforded a 
VA examination in April 2003.  The Board notes that such was 
conducted by a physician who considered factors relevant to 
the veteran's claims, to include service medical records, as 
well as the veteran's related history.  The examination 
report contains findings pertinent to the veteran's claimed 
lung and back disabilities and a medical opinion as to 
etiology that speaks directly to the matters on appeal.  The 
Board notes that the VCAA and its implementing regulations 
include clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who attempts to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and 
(3).  Such assistance includes obtaining service records, 
records in the custody of a Federal agency, and private 
records adequately identified by the veteran, but prior to 
reopening a claim, there is no duty to obtain a VA 
examination.  As such, the Board notes that VA was under no 
duty to afford the veteran a VA examination in connection 
with his claimed lung disability, but such was obtained 
anyway and will be considered in connection with the 
veteran's appeal to reopen his claim.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  


II.  Reopening the Claim for Service Connection for a Chronic 
Lung Condition as a Residual of Pneumonia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran contends that during service he spent one month 
in the hospital with pneumonia.  He argues that his current 
chronic lung condition, to include shortness of breath and 
chronic obstructive pulmonary disease (COPD), is a residual 
of the pneumonia he had while in service.  Therefore, he 
seeks service connection for such disability. 

In a rating decision dated in June 1946, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia on the basis that such were not found 
at the time of discharge.  The evidence of record at the time 
of the 1946 denial consisted of the veteran's service medical 
records.  Those service medical records indicate that on May 
2, 1945, the veteran was admitted to the hospital with a 
fever of undetermined origin.  Two days later, he was 
diagnosed with moderate to severe primary atypical pneumonia 
on the primary right mediolateral, cause undetermined.  On 
May 21, 1945, the veteran was discharged from the hospital to 
duty.  The veteran's separation examination, dated in 
September 1945, indicated that he had pneumonia while in 
military service.  On physical examination, the chest X-ray 
revealed no significant abnormality and his lungs were 
described as normal.  The RO then denied the claim on the 
basis that the veteran had no disability. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2003).  

For a VA decision to become final and binding, it is required 
that the claimant receive written notification of the 
decision.  See Wright v. Gober, 10 Vet. App. 343 (1997); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  See also 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103(b), 19.25 (the written 
notification must explain the reasons for the decision and 
apprise the claimant of his procedural and appellate rights).  
Only when a veteran receives proper notification of a 
decision denying a claim does the one-year limit for timely 
appealing the decision begin to accrue.  Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 
518 (1994).  There is a rating decision on file dated in 
January 1950 that denied service connection for residuals of 
pneumonia.  However, there is no indication that the veteran 
received written notification of the decision and his 
appellate and procedural rights.  Specifically, there is no 
notification letter contained in the claims file and it was 
stated in the rating decision that a letter to the veteran 
sent the prior month was returned, as the veteran could not 
be located.  As such, the "presumption of regularity" 
pertaining to the proper mailing of all such governmental 
correspondence is rebutted by clear evidence to the contrary.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  
Therefore, the Board finds that the January 1950 rating 
decision is not final.  However, included in the claims file 
is a June 1946 rating decision accompanied with written 
notification explaining the reasons for the decision and 
apprising the veteran of his procedural and appellate rights.  
No further communication from the veteran was received until 
August 2002, at which time he submitted a claim of 
entitlement to service connection for pneumonia.  Thus, the 
June 1946 decision became final after the one-year appeal 
period.  Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008 [38 U.S.C.A. 
§ 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in August 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final June 1946 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1946 denial, the evidence added to the 
record consists of additionally obtained service medical 
records, treatment reports from the Rockford VA Outpatient 
Clinic from November 1999 to December 2002 and from the 
Madison VA Hospital from May 2002, and an April 2003 VA 
examination. 

Additionally obtained service medical records, specifically 
hospital records, again reflect the veteran's treatment in 
May 1945 for pneumonia.  These notes show that the veteran 
had been ill for five days with chills, fever, loss of 
appetite, vomiting, constipation, sweating, headaches, aches 
and pains, and general malaise.  The service medical records 
also show treatment in February 1944 for an infected wound 
and a hospital admission in May 1944 for old, acute 
gonorrhea.  The additional service records, although new, do 
not tend to show current pneumonia residuals, or a nexus 
between any such residuals and the veteran's treatment in 
service for pneumonia, which was the basis of the prior 
denial.  Therefore, they are not material and not sufficient 
to reopen the claim.

The VA records from Rockford Outpatient Clinic show a medical 
history notation from May 2002 that the veteran currently had 
COPD and had pneumonia in September 1995.  He had a current 
assessment of shortness of breath likely secondary to 
congestive heart failure (CHF) with recent very mild 
decompensation given pleural effusion and audible crackles on 
auscultation.  No evidence of infection was noted.  A chest 
X-ray also taken in May 2002 revealed mild CHF, bilateral 
pleural effusions, thickened interstitium at bases 
bilaterally, slightly increased heart size and pulmonary 
vasculature.  The May 2002 Madison Hospital record reveals 
long form pulmonary function testing for idiopathic or 
interstitial pulmonary fibrosis, as requested by the Rockford 
Outpatient Clinic.  The results indicated good effort and 
coordination throughout the study and was compatible with the 
clinic diagnosis.  It was noted that in May 2002 the veteran 
called the Rockford Outpatient Clinic and reported that he 
had finished his medication for pneumonia and the symptoms 
went away, but seemed to have returned and he requested more 
medication.  The registered nurse noted that the veteran had 
been treated for bronchitis and was doing well, but for two 
prior days he was complaining of increasing shortness of 
breath when lying or reclining.  He had a cough with "mostly 
clear" secretions, but no fever, chills, or weakness.  The 
most recent record, dated in December 2002, revealed relevant 
assessments of coronary artery disease status post coronary 
artery bypass graft/CHF and COPD/continued tobacco use.  

The April 2003 VA examiner noted that the veteran reported 
shortness of breath with exertion that began three to four 
months ago.  There was mild improvement with Albuterol.  The 
veteran stated that he had been told that he has CHF.  He had 
a coronary artery bypass graft 22 years ago and had a 
defibulator put in his chest thirteen days prior to the 
examination.  It was noted that the veteran smoked three-
quarters of a pack a day for 63 years, but quit one month 
prior to the examination.  The veteran's only other episode 
of pneumonia was 22 years ago, after this coronary artery 
bypass graft.  He has had a chronic cough for the last 20 
years productive of clear sputum that has not improved with 
quitting smoking.  The veteran was diagnosed with a lung 
infection in the past year and was treated with antibiotics.  
He could not recall if he had any symptoms as the infection 
was diagnosed at his routine checkup.  Additionally, it was 
noted that the veteran had no specific reason that he thought 
that it was related to his pneumonia in service other than he 
was hospitalized for pneumonia.  No chest X-ray was done at 
the examination.  The examiner's assessment was shortness of 
breath due to mild COPD and CHF which was not likely related 
to the pneumonia that the veteran had in service as he did 
not develop symptoms for many years.  His current symptoms 
were most likely related to CHF and mild COPD from years of 
smoking. 

The medical evidence received since 1946 is new in that it 
was not previously of record.  In order for the evidence to 
be material it must relate to an unestablished fact necessary 
to substantiate the claim and also offer a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic lung 
condition as a residual of pneumonia.  38 C.F.R. § 3.156(a) 
(emphasis added).

Despite the addition of a current diagnosis of a chronic lung 
condition, specifically shortness of breath due to mild COPD 
and CHF, to the appellate record, there is still no competent 
medical evidence that suggests a causal link between a now-
diagnosed chronic lung condition and the pneumonia the 
veteran was treated for in service.  In fact, Rockford 
Outpatient Clinic records from May 2002 show an assessment of 
shortness of breath likely secondary to CHF.  Also, the April 
2003 VA examiner specifically opined that the veteran's 
shortness of breath due to mild COPD and CHF was not likely 
related to the pneumonia that he had in service as he did not 
develop symptoms for many years.  Furthermore, she 
specifically stated that his current symptoms were most 
likely related to CHF and mild COPD from years of smoking. 

In the face of the above facts, there is no reasonable 
possibility that evidence dated decades after service and 
first showing the veteran to have a chronic lung condition, 
even when considered in connection with all other evidence of 
record, will substantiate the claim of entitlement for 
service connection for a chronic lung condition as a residual 
of pneumonia.  For these reasons, the Board finds that the 
evidence received subsequent to the RO's 1946 decision is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for a chronic lung 
condition as a residual of pneumonia have not been met.  

III.  Service Connection for Degenerative Joint Disease of 
the Lumbar Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while in service he fell off a 
plane to the ground and injured his back.  He claims that he 
was treated for this injury at the Army Hospital in Italy 
from April 1944 to June 1944.  The veteran states that he has 
had back problems for the past 60 years.  As such, he 
contends that he is entitled to service connection for this 
disability. 

Although the veteran has a current diagnosis of degenerative 
joint disease of the lumbar spine, he is not entitled to 
presumptive service connection because there is no evidence 
that his arthritis manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in September 1945 
and the first medical record diagnosing degenerative joint 
disease of the lumbar spine is dated in December 2001.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  The relevant medical evidence 
of record includes the veteran's service medical records, 
treatment reports from the Rockford VA Outpatient Clinic from 
November 1999 to December 2002, and an April 2003 VA 
examination. 

The veteran's service medical records, including records in 
1944, do not show treatment for a back injury.  On the 
veteran's September 1945 separation examination, he provided 
a history that he had an injured back, with frequent pain and 
no hospitalization in November 1944.  Upon physical 
examination for musculoskeletal defects, it was noted that 
the veteran had no limitation of motion of the back.  

Treatment reports from the Rockford VA Outpatient Clinic 
reflect that in October 2001, the veteran reported that he 
had back pain for a couple of weeks.  It usually was low back 
and right flank pain.  Sometimes the pain was in between the 
shoulder blades.  In December 2001 subjective complaints of 
low back pain with an injury years prior were recorded.  The 
assessment was degenerative joint disease of the back.  It 
was noted that this was a new diagnosis.  The records dated 
between December 2001 and December 2002 continue to note 
degenerative joint disease, but the treatment notes are 
negative for additional back pain complaints.  In the final 
treatment record, dated in December 2002, the assessment 
included degenerative joint disease of the back.  

The April 2003 VA examination shows that the veteran reported 
that he has had back problems for 60 years.  He stated that 
he was treated for this at the Army Hospital in Italy from 
April 1944 to June 1944.  The examiner noted that there was 
no record of this treatment in the service medical records 
contained in the claims file, to include the additionally 
obtained service records.  The separation examination also 
noted no hospitalization for the back in service.  Per the 
veteran's history, he fell off an airplane wing and landed on 
his butt.  He was treated with rest for a couple of weeks.  
At the time of the injury, pain was primarily in his lower 
back.  He could not recall any radicular symptoms.  The pain 
resolved and did not bother him again until 1947.  He could 
not recall any injury and was treated with bed rest for a 
week.  He reported that he has had dozens of flare ups 
throughout the years.  Pain had not gotten worse over the 
years, but was more frequent.  In the past, he would just 
have a flare up every few years but now he has pain three to 
four days a week for the last couple of years.  The veteran 
retired in 1984 as a general mechanic with the post office 
and then worked part time for the city doing general 
maintenance work about two years ago.  When he was working he 
would have bad flare ups once to twice a year.  Since he quit 
work two years ago, these bad flare ups have disappeared.  

The veteran described the pain as an aching in his low back 
with a rare sharp pain that lasts a split second.  Pain was 
present about three to four days a week and resolves in an 
hour or less once he becomes active.  In regard to treatment, 
he rarely, if ever, took an aspirin for it because it did not 
seem to work.  In the past he tried Advil for more severe 
pain but this did not help either.  He no longer had flare 
ups.  He had no associated features, such as weight loss, 
fevers, malaise, dizziness, bladder of bowel complaints, or 
impotence.  In regard to walking, there was no limitation and 
he did not use any aids nor did he have problems with 
falling.  

It was noted that the veteran stated that he did not have any 
activity that was limited by the pain.  The examiner observed 
that the veteran had a normal gait and stance.  There was no 
lumbar or thoracic spine tenderness or paraspinal muscle 
tenderness or spasm.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 1+ in the knees and 
ankles bilaterally.  There was no focal weakness or numbness.  
Range of motion of the lumbar spine on both sides were as 
follows: flexion 80 out of 90 degrees, extension 20 out of 30 
degrees, right bending 25 out of 35 degrees, left bending 25 
out of 35 degrees, right rotation 25 out of 30 degrees, and 
left rotation 25 out of 35 degrees.  Waddell signs were 
negative.  The functional range of motion of the above joints 
was not significantly affected by pain, fatigue, weakness, 
flare ups, or incoodination.  

An X-ray of the lumbar spine revealed disk space narrowing in 
multiple joints, most marked at L4-5 with facet arthropy at 
multiple levels and degenerative joint disease at the 
sacroiliac joints.

The examiner stated that it was difficult to offer an opinion 
on the veteran's degenerative joint disease of the lumbar 
spine as there were no medical records from the original 
episode 59 years ago and no medical records relating to his 
back since that time.  However, she opined that, 

[s]ince the veteran applied for service 
connection for his lungs in 1945 and 
1950, it would be reasonable for him also 
to have applied for his back had it been 
bothering him in those days.  His work as 
a mechanic involved much bending and 
lifting.  Based on no evidence of 
continued back problems in the few years 
after service, diffuse degenerative joint 
disease suggestive of osteoarthritis 
rather than traumatic arthritis, and a 
job history that could have involved back 
strains, it is not as likely as not that 
his current back symptoms are related to 
his injury in the service. 

As such, the record contains no evidence that the veteran's 
degenerative joint disease of the lumbar spine is related to 
an injury during service, or otherwise had its onset during 
service, and there is no competent medical opinion linking 
the veteran's back disability to his military service.  In 
fact, based on the evidence of record and a physical 
examination, the VA examiner concluded that it was not as 
likely as not that the veteran's current back symptoms were 
related to his injury in service.  The veteran's reported 
history of an injury in service was noted, but the service 
medical records reflected no actual injury or treatment in 
service.  Thus, the evidence of a nexus between active duty 
service and the veteran's back disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
veteran has not submitted or identified competent evidence to 
refute the above medical conclusion and as such the competent 
medical evidence is against any causal connection between 
current disability and service.  

Absent either competent evidence that the veteran's 
degenerative joint disease of the lumbar spine had its onset 
during service or that there is a causal nexus between the 
veteran's current back disability and service, the veteran is 
not entitled to service connection.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The application to reopen a claim of entitlement to service 
connection for a chronic lung condition as a residual of 
pneumonia is denied. 

Service connection for degenerative joint disease of the 
lumbar spine is denied. 



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



